BROWN, Judge,
concurring.
Because of their disposition, the majority opinion did not discuss the issue that gave rise to this appeal. The trial court found that Madison Street Grocery’s right to due process was violated because the city council was not an unbiased tribunal. To the contrary, in order to provide Madison Street Grocery with due process, the city council was required to hear from all parties before determining the appropriate action. The evidence presented to the city council and thereafter to the district court easily proved several violations by Madison Street Grocery of various laws relating to the sale of alcohol. Two of the alleged violations resulted in criminal convictions of two employees of the grocery (the son and daughter-in-law of the owner) for underage sales of alcohol.
*867Proper notice of the proposed action and the grounds therefore were given to Madison Street Grocery. Following this notice the city council conducted a lengthy hearing in which Madison Street Grocery was represented by an attorney of its choice. The fact that city council members are elected by and responsive to their respective constituents does not indicate bias. Trial judges are also elected by and sensitive to their communities. The fact that city council members may have personal beliefs against the sale and distribution of alcohol to minors does not indicate bias. Our legislature has prohibited and made illegal the sale of alcohol to minors.
Before having its license revoked, a licensee is entitled to a hearing by the governing authority and thereafter to judicial review. This process was followed and Madison Street Grocery was afforded due process.
I respectfully concur.